 

Case 1:19-cv-08602-GBD Document 12 Filed 04/21/20 Page 1 of 1

be Ae EAR ER REE oll

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Toe ss se ee APR 5 i a
6! bag
FERNANDO JIMENEZ, eaten ce
Plaintiff, : ORDER
-against- : 19 Civ. 8602 (GBD)

ALBERT IBRAGIMOV and DOUBLE EXPRESS, LLC, :

Defendants.

GEORGE B. DANIELS, United States District Judge:

The May 5, 2020 status conference is adjourned to July 7, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

April 21, 2020

GEPRAEB. DANIELS
ted States District Judge

 
